LATIMER, Justice.
This appeal is prosecuted from judgment dismissing appellant’s petition below against appellee, Walter Smith. By agreement of all the parties and upon appellant’s motion so to do, this appeal is to be considered upon the transcript in the appeal of Story et al. Barnett, Adm’r., Ky., 239 S.W.2d 921; wherein appellant here sought judgment against both Smith, appellee here, and the Storys, appellants there.
In that case Smith claimed the accident was caused by negligence of the Storys and the Storys claimed that it was caused by the negligence of Smith. The jury rendered a verdict only against the Storys. It was proper for the court to dismiss the action as against Smith.
The judgment is affirmed.